David A. Fox: Directly prior to the recess, Your Honor had a question which I had -- had neglected to answer. We believe you had asked what authority I had in my assertion that Congress had utilized this term in a technical sense.
Earl Warren: Well, I thought you had said that through a reason was the answer and that's all -- all that you had, but then I ask you, well if -- if Congress do it and you said Congress could very easily have said that it wanted that way. How would you set it if -- if you are going to say it other than Congress did?
David A. Fox: Perhaps, I would have had reverted to the language of enactment that existed before 1948, where the word "found" was --
Earl Warren: (Voice Overlap)
David A. Fox: The word found was utilized. There was an ambiguity --
Earl Warren: You may found that they were doing business.
David A. Fox: Yes, whether -- whether a party maybe found, originally, the enactment had referred to the residents of the plaintiff, I believe, and the place where the defendant was found and there had been difficulty in trying to reconcile those two different terms used apparently for the same purpose. And if they had intended that it'd be a mere matter of the place where found, then it would have abolished the word residents entirely and to put the defendants entirely on the word found. That's --
Earl Warren: Maybe they didn't want to do that, maybe they want to do exactly what they said and -- and confine it to those who were authorized the registry to do business for those who were actually doing business in the State. Maybe they didn't want to go as far as to say for who was found in that jurisdiction.
David A. Fox: That I believe is the logical conclusion and I believe that although this case presents a narrower point and this is involved in a diversity situation in the Erie doctrine is present that that when a question does arise, it may have to be considered as even in the federal case as long as Section 1391 (c) remains in its present form. That question may have to be decided as well is whether the state rule, the technical meaning of doing business is using that language will be applicable in a federal question case.Now --
Earl Warren: Well, the thing that I can't quite understand is -- is what leads you to say that Congress must have meant doing business according to the understanding of state law?
David A. Fox: I'd say that on this ground, Your Honor, that the basis of a doctrine of Erie versus Tompkins is that there is not and that doctrine renounces the existence of some kind of a super distilled over dominating law where the question is one, which is ordinarily decided by the States.
Earl Warren: Well, its venue a question of a substantive law or a question of procedure?
David A. Fox: I would say that it could be treated as procedural. I -- I would think that would be the natural category using that term in its technical meaning. But under --
Earl Warren: Well, if it's procedural which procedure should apply in the federal case, federal or state?
David A. Fox: The state rule as it effects this procedural question should apply. Now, it is not procedural in the sense of the manner in which the Court has conducted. It is a right, which is -- has its outcome determinative effect and the doctrine of Erie versus Tompkins has its vitality because of the versatility that it has. And that drives out versatility, I believe, from the decisions of this Court and this Court has not have difficulty over this simple distinction between substantive and procedural. It went to the fact of what would happen and whether or not the case would have preceded in the state court or whether it would not have proceeded in the state court. And the decisions have made it plain that it is -- that is the result of this to be the criterion and not any narrow question of technical meaning. The -- the importance here in this case of not adopting an exception to the Erie rule has very plainly brought out by the fact that you can treat this thing if you want under a technical term of procedure but the result would be diametrically opposite. The case would proceed in the federal court while they block down the street and the state court case would be dismissed. And that is a sort of thing Erie doctrine is applicable to. And as I say, the vitality of a doctrine has always depended upon the versatility that this Court has been able to give to it and I don't think it would be any difficulty at all in applying the general principle of the doctrine in this case.
Earl Warren: Well, what is the rule in -- in Illinois concerning the maintenance of an action by an Illinois resident for an injury caused in Illinois by nonresident?
David A. Fox: If I understand the new enactment that has come into effect in Illinois now as of the first of the year in which Mr. Rosenfield has made reference, that a nonresident can be sued under the -- so, in fact, is called in the State of Illinois now only if four categories of matters are involved. First, if there is a transaction out of which the cause of action arose which occurred in Illinois. Second, if there is property located in Illinois which is involved. Third, is whether there is a tort committed in Illinois and fourth, whether there is a contract of insurance insuring a risk in Illinois.
Earl Warren: But what I was talking about was not the federal rule but the Illinois rule.
David A. Fox: Now, this is the new Illinois rule effective as of the first of the year.
Earl Warren: Well, yes that (Voice Overlap) --
David A. Fox: And it provides interestingly enough that whether the party is a resident of Illinois or not can be sued in those four categories. But if the defendant is a nonresident and the action doesn't fall in the four categories, the State of Illinois, in order to avoid the crowding of its courts, does not want to have to entertain those suits.
Earl Warren: Well, may I ask this question on bearing on -- on the facts in this case. Suppose this resident agent or whatever -- whatever you designate him as, in the State of Illinois went out to service, one of this acoustical machines and blew up the building and destroyed property and injured citizens of Illinois. Could they maintain in the Illinois courts an action against this company that he is working for assuming negligence was established?
David A. Fox: I believe so. Yes, Your Honor.
Earl Warren: Well, what is the difference between that case and this case?
David A. Fox: In this case, that we had no agent in Illinois that was performing any such function. This was a man who solicited orders only.
Earl Warren: Oh, I --
David A. Fox: He had on occasion have been called upon because of complaints, he would go and find out what the customers complaint was and report that to the home office and then it would be attended to under directions from the home office. He was not -- he had no kit or tools. He was not a mechanic. He -- he did not --
Earl Warren: I thought he took -- took a mechanic with him to do it.
David A. Fox: No, I say --
Earl Warren: Did he prohibited from doing that?
David A. Fox: He did not engage in that.
Earl Warren: No, was he prohibited by his duties from doing that?
David A. Fox: I don't think there was a positive prohibition, no, but he did not engage in that and I don't think --
Earl Warren: Well, suppose he just --
David A. Fox: -- it was expected of him to do that either.
Earl Warren: Suppose he just advised them what to do and he advised them negligibly and they'd followed his advice and blew up the building. Would you sue the -- would you sue the company then in -- in Illinois courts?
David A. Fox: I -- I suppose that if he had the authority to give such advice and gave it that that would be the case, but that is --
Earl Warren: Is there any question as to whether he could?
David A. Fox: Yes, indeed. There was no --
Earl Warren: I thought -- I thought he advised architects, I thought he advised city officials as to what they should put in to their building codes from the standpoint to safety factors and acoustical factors and so forth. If he could advise the whole city as to what they should do with such instruments, why couldn't they advise a single client of this -- of this firm what to do with their particular instruments?
David A. Fox: Your Honor, certainly, to the extent that the man knew the subject matter, he might give such advise but he -- there is no record -- instance in this record where it engaged in that kind of an activity.
Earl Warren: Well, he did go out.
David A. Fox: He specified -- he assisted architects in specifying the doors and, of course, he was not a registered architect and he was not one who could take responsibility for that sort of a thing under any licensing law with reference to engineers and architects that --
Earl Warren: Well, as I understood it, you -- you stated that he knew more about the acoustical business of the company and about these instruments than anyone else in the -- in the company and he was authorized to go out and -- and answer complaints about the -- about these instruments if anything went wrong. Now, was he just to go there to those places and record what people told him and remained silent and do nothing and send it back to Wisconsin and -- and let them do whatever is necessary or -- or did he in the ordinary course of his business, would he in the ordinary course of his business advising what -- what ought to be done for as to make this operable?
David A. Fox: I would say, Your Honor, that he did refer it back to the home office.
Earl Warren: He (Voice Overlap) --
David A. Fox: There were others in the company besides his superiors.
Earl Warren: I beg your pardon?
David A. Fox: I -- I didn't want to leave the impression. He was the person in the company that knew all there was to know about this. There's no -- no one else. I said certain of his superiors knew less than he did about this. But there are others in the company who were the experts in the acoustical manufacturer of these doors. That was all done in this concept. And he did as a fact referred back to the home office. He -- he was a mere messenger in that regard --
Earl Warren: Where --
David A. Fox: -- and I'm going --
Earl Warren: -- where is it in the record?
David A. Fox: -- to get this complaint.
Earl Warren: What page is it in the record that shows you it's a mere messenger?
Hugo L. Black: What about the --
David A. Fox: Well, this --
Hugo L. Black: -- statement on page 167, which -- where the judge said that evidence shows he was advising architects and going with them to help solve that problem.
David A. Fox: That is -- that is certainly true, Your Honor. The -- the question that I was answering was when -- in a case of a complaint, how did he function. And this is not in the question of a complaint, but in a question of selecting the doors in the first instance that he was advised -- advising architects. There is one instance in the record that is typical here where the -- the navy had -- some of these doors and they were having difficulty with sound passing through and he called upon the facilities of the plaintiff here to furnish the expert to go and actually analyze what was wrong.
Earl Warren: But where did it show in the record here that on these occasions when he went out responding to complaints by the -- these people that all he did was act as a messenger boy as you're stating?
David A. Fox: On page 103 of the record, he was asked the question in the adjustment of a complaint, “Did you ever have any authority to refund the customer of any money?” Answer“Oh, no.” “Any adjustment of any complaint that you have the authority to replace the merchandise with a new door? Answer “Not unless it was part of, not unless it was approved by the main office.” It might be a suggestion I made but approval would have to come in the main office to do it. That is the witness, Hydeman himself.
Earl Warren: Well, that's -- that's for a new --
David A. Fox: Yes.
Earl Warren: -- new parts of the equipment and for replacing the equipment, but what is there to show that when he went out and responded to these complaints, if -- if there's anything wrong with that that he couldn't give them the advise necessary to -- to adjust it so that it would be useable.
David A. Fox: The -- the mere circumstances of -- of his activity, he was a salesman, he was to obtain the taking of these orders and sending them all to Neenah. When a complaint came from a customer that -- that a door that he -- that had been furnished didn't come up to expectations, as the court below seemed to indicate that that was ancillary to salesmanship of a poorly satisfied customer, one who would ignore and not respond to would be the worst kind of sales tactics. And so the man would go and find out what the complaint was and then that would be referred to the home office.
Earl Warren: But if you added complaint either in Illinois or in any -- any part of the country, where would -- where would people send their complaint into if it was in the acoustical line?
David A. Fox: Probably to Neenah, to the -- to the home office.
Earl Warren: All right.
David A. Fox: -- for this instance, but the people that this man, Hydeman, was personally in contact would -- would probably go to him.
Earl Warren: No, but your own -- as I understand it from Exhibit B on page 149, your own literature says Riverbank Sound Insulating Doors manufactured under patent license by Hardwood Products Corporation, Neenah Wisconsin, Acoustical Department, 75 East Wacker Chicago, Illinois. Now, isn't that an invitation to -- to the people you deal -- deal with to communicate with them in the acoustical department?
David A. Fox: That -- that may well be, Your Honor, but I say that -- that the record shows what the activity was. This piece of literature describes something that cannot be determined from mere terminology used. You have to go and see what was this man's activity and that is very thoroughly detailed in the record. And it shows that his activity was essentially, primarily the solicitation of orders to be accepted at Neenah. These other things such as in acoustical department if Your Honor call that or ancillary to that main duty and then the Bull case. There were factors ancillary to the --
Earl Warren: Mr. Fox just --
David A. Fox: -- main purpose --
Earl Warren: -- just a moment. Your time has expired and we've taken most of your time for -- to ask you questions. You may have five minutes to summarize if you wish to do so.
David A. Fox: Thank you, Your Honor. I think I'll make the summary much more brief than that. This is a case that comes under Section 1391 (c) of the statute. It involves venue. The federal jurisdictional power is not challenged. It exists. The mere fact that it exists does not mean that it has to be exercised. The first reason that the term doing business is to be interpreted as we suggest is that the enactment itself and circumstances surrounding it indicate that Congress intended that the technical meaning that had been attributed to the term should apply. Second, the decisions which I have not mentioned but which are mentioned in the brief in the lower courts uniformly wherever they have actually considered the question have come to the conclusion of the principle of Erie versus Tompkins applies. And third, it's important not to introduce a major exception to the doctrine of Erie versus Tompkins. And this case can easily be comprehended within that doctrine because of the versatility of the doctrine.
Felix Frankfurter: Before you sit down, may I ask you this question in -- (Inaudible) If this case is precisely this case have been brought exactly that the record as it is had been brought today for Section 17 of the (Inaudible)
David A. Fox: You mean how that section apply to it, Your Honor? It would, of course, apply to any case brought in the State of Illinois.
Felix Frankfurter: Yes, I understand that.(Voice Overlap) --
David A. Fox: And the question is would this case be --
Felix Frankfurter: Would -- would --
David A. Fox: -- tried in Illinois under that Section.
Felix Frankfurter: If this were brought -- if it's brought in the -- if it was broadened a bit, it could be brought in the state courts. Offhand, I don't see any difficulty in bringing it to the federal court. That's why I asked.
David A. Fox: Yes.
Felix Frankfurter: Is this precise litigation, the record as it is, that it applies today when it was applied. Would the Illinois, the new -- the amendment, the old Civil Practice Act, take care of it and therefore, would the District Court properly retain jurisdiction?
David A. Fox: No. My answer is no and the reason -- the answer is no that this defendant here does all of its manufacturing --
Felix Frankfurter: And we -- you would go --
David A. Fox: -- in Neenah, Wisconsin.
Felix Frankfurter: -- then you would go to the fact to see --
David A. Fox: That's right.
Felix Frankfurter: -- but not because that the -- the -- Illinois has a feeling instead of a --
David A. Fox: Yes because the new sealing though with that section that you're referring to, Your Honor.
Felix Frankfurter: The transaction of any business within this (Inaudible)
David A. Fox: Yes.
Felix Frankfurter: Would it be within -- there's no transactions of any business?
David A. Fox: The -- the thing that is an issue must arise out of the transaction in the State.
Felix Frankfurter: Well, it doesn't state here arising from the doing of any of the said act, the transaction of any business. It wasn't the transaction here in Illinois?
David A. Fox: Yes, arising from the doing of any of these acts is the purpose to those four categories is that Illinois wants to take cognizance only if the transaction out of which the cause of action arises.
Felix Frankfurter: And there was no transaction --
David A. Fox: That's right.
Felix Frankfurter: -- in Illinois here?
David A. Fox: Not out of which this cause of action arose. It hasn't -- there hasn't been shown to be any. Can you see this? The defendant practically, the date the patent expired was enjoined preliminarily in using this word.
Felix Frankfurter: And using the annotation of the joint committee relying out international -- International Shoe doesn't yet invoke with International Shoe doesn't merely incorporate into Internation Shoe to the fullest. Namely, that the test is due process. You -- you make that now. Illinois is more restrictive if that International Shoe requires, is that your position?
David A. Fox: I think it is. It's just those four categories that are permissible.
Earl Warren: Thank you.